SPECIALLY CONCURRING OPINION.
I concur in the result reached in this case. I would prefer, however, to place emphasis upon the waiver of plaintiff, implicit in his proceeding to trial after his motion for nonsuit and dismissal was denied. His action in this respect was not compulsory, but the exercise of an option either to stand upon his motion, or to invoke the processes of the court in the trial of the cause upon its merits, in which trial he retained the right to procure a favorable judgment, as well as the right to stand upon same, if successful.
I do not think this principle requires citation to support it. However, a pertinent analogy is found in cases in which defendant has proceeded to trial in spite of his right to demand dismissal for failure of plaintiff to comply with prerequisite conditions imposed by law or by the court. Such illustrations may be found in cases involving noncompliance by plaintiff with a rule for costs, and with an accrued right of the defendant to have stale cases dismissed. Cf. McKey v. Torry, 28 Miss. 78.